DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 and 32 are pending in the application.
Applicant’s amendment to the claims, filed on March 1, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on March 1, 2022 in response to the final rejection mailed on January 11, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is: Group I, claims 16-27 and 30-34; species A), the biochemical compound is L-tyrosine or a derivative thereof; species 1), enzyme involved in the biosynthesis of a pyrimidine nucleotide, the enzyme having orotidine-5'-phosphate 
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
Claims 18, 22-25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 7, 2021.
Claims 16, 17, 19-21, 26, 30, and 32 are being examined on the merits with claim 20 being examined only to the extent the claim reads on the elected species. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejection of claims 31-34 under 35 U.S.C. 112(b) as being indefinite in the recitation of “about” is withdrawn in view of the applicant’s instant amendment to cancel claims 31, 33, and 34 and to amend claim 32 to delete “about”. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



Claims 16, 17, 19-21, 26, 30, and 32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 

a)	growing a microorganism having the ability to produce said biochemical compound or recombinant polypeptide, in a culture medium; and 
b)	reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism, 
wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated.
Practicing the claimed method requires a genus of microorganisms having the ability to produce a biochemical compound or recombinant polypeptide, in a culture medium, and when the growth of the microorganism is reduced by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism. 
The method for inhibiting the expression or activity of the at least one enzyme in the microorganism is unlimited and given a broadest reasonable interpretation, encompasses genetic modification(s) to the microorganism (e.g., modifying the polynucleotide sequence on the chromosome to reduce the activity of the enzyme; and modification of a regulatory factor for suppressing expression or activity), changing culture conditions (e.g., pH, temperature, and/or culture media composition), and the addition of chemical inhibitors (e.g., small organic compounds, proteins, and nucleic acids).
any enzyme that produces any metabolic intermediate from any carbon source in the biosynthesis of a nucleotide in the microorganism.  
In this case, the specification discloses the actual reduction to practice of the following representative species of the genus of recited microorganisms – an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the microorganism is reduced by inhibiting the expression or activity of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using 5-fluorouracil or CRISPRi.  
The applicant’s results show that while inhibiting expression of purF in E. coli resulted in reduced growth, the prior art reference of Andrade-Dominguez et al. (ISME J. 8:1041-1054, 2014; cited on Form PTO-892 mailed on January 11, 2022) discloses that a pyrF– Rhizobium etli lacking orotidine-5’-phosphate decarboxylase activity did not display a growth defect (p. 1048, column 1). As such, one of skill in the art would recognize the unpredictability that inhibiting the expression or activity of any enzyme involved in the biosynthesis of a nucleotide would have the resulting effect of reducing growth and would have no expectation that that inhibiting the expression or activity of any enzyme involved in the biosynthesis of a nucleotide in all microorganisms to have the effect of reducing growth of the microorganism. Moreover, other than inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic acid, 6-azauridine-5'-monophosphate, 1-ribosylallopurinol-5'-phosphate or 6-iodouridine-5'-monophosphate to the culture medium to thereby inhibit the growth of the microorganism, the specification fails to provide direction or guidance regarding inhibiting the expression or activity of any other enzymes involved in the biosynthesis of a nucleotide for reducing growth of a microorganism. 
Given the breadth of the claims, which is unlimited with respect to the enzyme involved in the biosynthesis of a nucleotide and whose inhibition of expression or activity correlates with increased production of all biochemical compounds or recombinant polypeptides, and which is also unlimited with respect to the modification(s) and/or chemical(s) for inhibiting the expression or activity of the at least one enzyme in the microorganism, given the unpredictability that inhibiting expression or activity of any enzyme involved in the biosynthesis of a nucleotide correlates with reduced growth a microorganism, and the disclosure of a relative few species of the widely variant genus, one of skill in the art would not accept the disclosed representative species as being representative of other microorganisms as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

RESPONSE TO REMARKS: The applicant argues that the claims filed on January 28, 2019 were not rejected under 35 U.S.C. § 112(a) in the Office action mailed on May 21, 2021 and the instant amendment reverts claim 16 to the claim 16 that was examined in the Office action mailed on May 21, 2021. According to the applicant, since the claims of the instant amendment have been reverted to the claims that were examined in the Office action mailed on May 21, 2021 and since no rejection under 35 U.S.C. § 112(a) was raised in the Office action mailed on May 21, 2021, the claims of the instant amendment should not be rejected under 35 U.S.C. § 112(a).
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, the applicant’s instant claim 16 is not the same as claim 16 as filed on January 28, 2019. Even assuming arguendo the applicant’s instant claim 16 was the same as claim 16 as filed on January 28, 2019, it is the examiner’s position that for the reasons set forth above, the specification fails to adequately describe the claimed invention. 

Claims 16, 17, 19-21, 26, 30, and 32 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for the production of a recombinant protein, tyrosine, mevalonate, or serine, the method comprising: 
a)	growing a microorganism having the ability to produce said recombinant protein, tyrosine, mevalonate, or serine in a culture medium; and 
b)	inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic acid, 6-Azauridine-5'-monophosphate, 1-ribosylallopurinol-5'-phosphate or 6-iodouridine-5'-monophosphate to the culture medium to thereby inhibit the growth of the microorganism; 
wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated, does not reasonably provide enablement for all methods as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising: 
a)	growing a microorganism having the ability to produce said biochemical compound or recombinant polypeptide, in a culture medium; and 
b)	reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism, 
wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated.
The method for inhibiting the expression or activity of the at least one enzyme in the microorganism is unlimited and given a broadest reasonable interpretation, encompasses genetic modification(s) to the microorganism (e.g., modifying the polynucleotide sequence on the chromosome to reduce the activity of the enzyme; and modification of a regulatory factor for suppressing expression or activity), changing culture conditions (e.g., pH, temperature, and/or culture media composition), and the addition of chemical inhibitors (e.g., small organic compounds, proteins, and nucleic acids).
The at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism whose inhibition of expression or activity correlates with decreased growth is unlimited and given a broadest reasonable interpretation, the recited “enzyme” encompasses any enzyme that produces any metabolic intermediate from any carbon source in the biosynthesis of a nucleotide in the microorganism.  
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.” 
The prior art reference of Andrade-Dominguez et al. (ISME J. 8:1041-1054, 2014; cited on Form PTO-892 mailed on January 11, 2022) discloses that a pyrF– Rhizobium etli lacking orotidine-5’-phosphate decarboxylase activity did not display a growth defect (p. 1048, column 1). As such, one of skill in the art would recognize the unpredictability that inhibiting the expression or activity of any enzyme involved in the biosynthesis of a nucleotide would have the resulting effect of reducing growth and would have no expectation that that inhibiting the expression or activity of any enzyme involved in the biosynthesis of a nucleotide in all microorganisms to have the effect of reducing growth of the microorganism.
Also, as stated above, the method for inhibiting the expression or activity of the at least one enzyme in the microorganism is unlimited. As taught in the art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms. Zhou et al. (Cell Mol Life Sci 63:2260-2290, 2006; cited on the attached Form PTO-892) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions. Kozak, M. (Gene 234:187-208, 1999; cited on the 
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples – an Escherichia coli or a Bacillus subtilis genetically modified to overproduce recombinant GFP, tyrosine, mevalonate, or serine when the growth of the microorganism is reduced by inhibiting the expression or activity of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, and ndk using 5-fluorouracil or CRISPRi. Other than inhibiting the expression of thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk by CRISPR interference using a dCas9 and guide RNA that targets the thyA, purA, purB, purC, purD, purE, purH, purK, purL, purM, purN, guaA, guaB, pyrB, pyrD, pyrE, pyrF, pyrG, pyrH, cmk, or ndk gene, inhibiting the activity of thymidylate synthase by addition of 5-fluorouracil to the culture medium, or inhibiting the activity of orotidine-5'-phosphate decarboxylase activity by addition of 5-fluoroorotic 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of inhibiting gene expression and enzyme activity were known in the art at the time of the invention, it was not routine in the art to screen for all other methods for inhibiting expression and/or activity of all other enzymes involved in the biosynthesis of a nucleotide for reducing growth of a microorganism. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 16, 17, and 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Kukko et al. (Arch. Microbiol. 136:209-211, 1983; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Kukko”) as evidenced by Pittard et al. (Biosynthesis of aromatic amino acids. In: Cellular and Molecular Biology of E. coli, Salmonella, and the Enterobacteriaceae, Vol 1., pp. 458-484, American Society for Microbiology Press, Washington, DC, 2008; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Pittard”) and Wolcott et al. (Plant Physiol. 42:275-279, 1967; cited on Form PTO-892 mailed on May 21, 2021; hereafter “Wolcott”) is withdrawn in view of the applicant’s amendment to claim 16 to recite “wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 16, 17, and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Kukko (supra) as evidenced by Pittard (supra) and Wolcott (supra). 
As amended, the claims are drawn to a method for the production of a biochemical compound or recombinant polypeptide, the method comprising: 
a)	growing a microorganism having the ability to produce said biochemical compound or recombinant polypeptide, in a culture medium; and 
b)	reducing the growth of the microorganism by inhibiting the expression or activity of at least one enzyme involved in the biosynthesis of at least one type of nucleotide in the microorganism, 
wherein the microorganism is grown in step a) to a cell density OD600 of at least 1 before step b) is initiated.
Regarding claims 16 and 19, the reference of Kukko discloses the pyrimidine analog 6-azauracil, which is metabolically converted to 6-azaUMP and inhibits the enzymatic decarboxylation of orotidylic acid to uridylic acid in the synthesis of pyrimidine nucleotides (p. 209, column 2, bottom). Kukko discloses culturing E. coli, adding azauracil at an OD600 of 0.6, and monitoring the effects of until the culture reached an OD600 of 2.4 (p. 209, column 2, bottom; p. 210, Figure 1). Kukko discloses the addition of azauracil to the culture had the effect of increasing the generation time several-fold (p. 209, column 2, bottom; p. 210, Figure 1), i.e., the addition of azauracil during the culturing had the effect of inhibiting the enzymatic decarboxylation of orotidylic acid to uridylic acid in the synthesis of pyrimidine nucleotides and reducing growth.
E. coli has the ability to produce L-tyrosine. Evidentiary reference Pittard is cited in accordance with MPEP 2131.01.III to show that E. coli has the ability to produce L-tyrosine (p. 1, abstract).
Regarding claims 20 and 21, Kukko does not disclose 6-azaUMP inhibits orotidine-5’-monophosphate decarboxylase. Evidentiary reference Wolcott is cited in accordance with MPEP 2131.01.III to show that 6-azaUMP inhibits orotidine-5’-monophosphate decarboxylase (p. 275, abstract; p. 277, column 1).
The difference between Kukko and the claimed invention is that while Kukko discloses addition of 6-azauracil to the culture at an OD620 of 0.6 (p. 210, Figure 1) and monitors the effects of 6-azauracil over a range of OD620 of 0.6 to 2.4, Kukko does not disclose adding 6-azauracil to the culture at an OD600 of at least 1. 
However, because an OD620 of 0.6 is close to an OD600 of 1 and because Kukko monitors the effects of 6-azauracil over a range of OD620 of 0.6 to 2.4, one of ordinary skill in the art would have expected that by modifying Kukko’s method to add azauracil to a culture having an OD600 of 1, Kukko would have observed the same result of azauracil on E. coli K12 to support the finding that azauracil causes accumulation of pyrophosphate in E. coli K12. Because there is no showing of an unexpected result or criticality of an OD600 of at least 1, the method of claims 16, 17, and 19-21 is considered to be prima facie obvious in view of the disclosures of Kukko. See MPEP 2144.05.I.

Conclusion
Status of the claims:

Claims 18, 22-25, and 27-29 are withdrawn from consideration.
Claims 16, 17, 19-21, 26, 30, and 32 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656